Citation Nr: 9904857	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  98-01 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

During service, the veteran did not engage in combat with the 
enemy, and he does not have PTSD attributable to military 
service or to any incident therein.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
PTSD claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  The Board also finds that all relevant 
facts have been properly developed, and no further assistance 
to the veteran is required in order to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran's DD Form 214 indicates that his awards include 
the Vietnam Service Medal, the Vietnam Campaign Medal with 
"60" device, and the Vietnam Civil Action Honor Medal.  His 
military occupation specialty (MOS) was Army unit supply 
specialist.  The veteran's DD 214 does not show that he 
received any citations or awards for participation in combat 
with the enemy, such as the Combat Infantryman Badge, Purple 
Heart, or similar citation.  See 38 C.F.R. § 3.304(f).   The 
veteran's service personnel file (DA Form 20) indicates that 
while he served in Vietnam he was a radio mechanic.  He was 
assigned to HHC (Headquarters and Headquarters Company) of 
the 34th Engineering Battalion from January to September of 
1970, and with HHC, 35th Engineering Battalion, from 
September to December of 1970.

The veteran's service medical records include entrance and 
separation examination reports, dated in April 1969 and 
January 1972, respectively, which show that his psychiatric 
condition was clinically evaluated as normal.  A report of 
medical history accompanying the veteran's separation 
examination report shows that the veteran indicated that he 
had had nervous trouble.  The examiner noted "anxiety" in 
the portion of the report provided for the physician's 
summary.  A service medical record, dated in May 1970, shows 
that the veteran complained of "nausea, dizziness and 
nerves."  The prescribed medications included Valium.  An 
entry, dated in November 1970, shows that the veteran sought 
treatment for complaints of urine leakage.  The report 
contains a notation of "frequency, nervousness, family hx. 
(history) diabetes," and an impression of urinary tract 
infection.  The remainder of the service medical records are 
negative for complaints, treatment or diagnosis involving a 
psychiatric disorder.

The claims file contains two VA outpatient records, dated in 
February and May of 1997, respectively.  The February 1997 
record indicates that the veteran sought treatment for PTSD 
and that he reported a history of angry and assaultive 
behavior.  The report indicates that he had an explosive 
personality, and that the veteran reported that he had quit 
taking his psychotropic medications about six months 
previously.  The May 1997 report indicates that the veteran 
continued to experience combat-related symptoms.  The 
diagnosis was PTSD with depression.  

A VA PTSD examination report, dated in May 1997, contains an 
Axis I diagnosis of chronic anxiety state, severe.  The 
veteran reported that he had been a radio mechanic while in 
Vietnam, and that he had mainly strung telephone wires.  He 
stated that he had been in combat.  On examination, his chief 
complaint was "To hell with people."  The examiner stated 
that he did not relate the veteran's condition to his Vietnam 
service, and that the veteran did not have PTSD.   

A VA PTSD examination report, dated in June 1997, contains 
impressions of depression, rule out PTSD, and cognitive 
impairment.  The examiner stated that the veteran's cognitive 
impairment was perhaps his most notable symptom, for which 
neurologic testing would be required to rule out organic 
pathology.  The veteran was noted to be an extremely poor 
historian, and the examiner stated that he seemed to have no 
memory for almost any symptoms, historical information or 
present problems.  It was noted that the veteran could not 
name any battles he had participated in while in Vietnam, 
where he had served while in Vietnam, or the year he had been 
there.  The veteran's prior medical records were noted to 
include complaints of flashbacks, nightmares, hypervigilance 
and avoidance.  Although the veteran did report that he had 
nightmares related to Vietnam, he refused to describe them in 
any detail.  The examiner stated that it was very difficult 
to get the veteran to relate his symptoms to any trauma in 
his life, or to get a temporal sense of onset of his 
symptoms.

A review of the transcript of the veteran's hearing, held in 
June 1997, as well as his PTSD questionnaire, dated in April 
1997, shows that he asserts that he spent much of his time in 
Vietnam investigating accidents while assigned to combat 
engineering units.  In addition, he reported that he was 
under attack many times while performing other duties.  In 
particular, he reported being under fire shortly after 
arriving in Saigon, while assigned to a unit identified as 
the "90th Replacement," and while serving as a gunner on 
convoys.  He stated that despite his training as a field 
radio operator, he never worked in that capacity. 

Despite the diagnosis of PTSD in the May 1997 VA outpatient 
record, which is sufficient to well ground the claim, the 
Board finds that the preponderance of the evidence shows that 
the veteran does not have PTSD.  The Board first notes that 
the notations of nervousness in service medical records dated 
in May and November of 1970 apparently relate to acute 
conditions, as evidenced by the lack of subsequent treatment 
during the veteran's (approximately) 15 remaining months of 
service, and the fact that, notwithstanding a notation of 
anxiety in the report of medical history, his psychiatric 
condition was clinically evaluated as normal in his 
separation examination report.  The first indication of 
treatment for psychiatric symptoms is found in the VA 
outpatient report dated in February 1997.  This is 
approximately 25 years after separation from service.  

The veteran was not diagnosed with PTSD in either of his two 
VA PTSD examination reports, although the latter evaluation 
raised some suspicion of the claimed disability by assessing 
rule out PTSD.  These examination reports included an account 
of the veteran's life history and subjective complaints, to 
the extent that the veteran was forthcoming on those 
subjects, and provided objective clinical findings.  The 
reports show that the veteran was diagnosed with depression, 
rule out PTSD, cognitive impairment, and a severe chronic 
anxiety state.  In contrast, although the May 1997 VA 
outpatient report includes a diagnosis of PTSD with 
depression, the probative weight of this diagnosis is 
weakened by the fact that the examiner made no mention of any 
stressors whatsoever.  In addition, the diagnosis, which was 
made approximately 25 years after separation from service, 
lacks any articulated rationale, is without the slightest 
support by citation to any clinical findings in service or 
thereafter, and is not shown to have been based upon a review 
of service medical records.  The Board therefore finds that 
the probative value of the May 1997 out patient clinic 
diagnosis of PTSD is outweighed by the VA examination report 
dated in May, which indicates that the veteran does not have 
PTSD.  The VA psychiatric examination performed shortly 
thereafter (June 1997) merely raises some suspicion of PTSD; 
it did not result in a firm diagnosis.  Moreover, the 
examiner was unable to link any current psychiatric 
symptomatology to any incident of service because of the 
vagueness of the veteran's history.  It was specifically 
noted that the veteran was a poor historian.  Thus, even if 
one were to assume that the veteran has PTSD, the record 
still lacks competent evidence of a link between the claimed 
disorder and an inservice stressor.  In any event, in light 
of the relevant medical evidence which shows an outpatient 
clinic diagnosis of PTSD without supporting historical or 
clinical findings, a thorough VA psychiatric examination that 
specifically rules out PTSD, and a second VA psychiatric 
examination which does not result in a definitive diagnosis 
of PTSD, the Board must conclude that the preponderance of 
the evidence is against the conclusion that the veteran has a 
current diagnosis of PTSD, and that there is no competent 
evidence of a nexus between claimed PTSD and any incident of 
service.

In reaching this decision, the Board has considered the 
veteran's testimony and written statements submitted in 
support of his claim.  While the veteran's statements of 
observed fact and symptomatology are noted and have been 
given full consideration, the veteran's statements--as lay 
opinion--are not competent evidence of a diagnosis of PTSD or 
of a link between current symptomatology and a stressor 
during active service.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD.  The veteran's claim for service 
connection for PTSD fails on the basis that all elements 
required for service connection have not been met.  Service 
connection for PTSD is thus not established.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.304(f).

In reaching this decision, the Board has considered whether a 
remand is warranted for a neurological and/or 
neuropsychological evaluation, as recommended by the examiner 
in the VA PTSD examination report dated in June 1997.  
However, a review of that examination report shows that the 
examiner stated that that the reason he recommended such 
testing was to rule out organic pathology as the cause of the 
veteran's cognitive impairment (emphasis added).  The Board 
therefore finds that there is no basis upon which to conclude 
that additional neurological and/or neuropsychological 
testing would benefit the veteran's claim, and that a remand 
is not required for such testing.  It is apparent that the 
absence of a diagnosis of PTSD upon the most recent VA 
psychiatric examination in June 1997 was based on the 
veteran's vague history rather that the need for any 
diagnostic tests.

The Board has also considered the veteran's representative's 
argument to the effect that a remand is required for 
additional development, inasmuch as it does not appear that 
the RO has attempted to verify the claimed stressors with the 
U.S. Armed Service Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army and Joint Service 
Environmental Support Group (ESG)).  However, a review of the 
applicable provisions of the Veterans Benefits 
Administration's Adjudication Procedure Manual (M21-1) shows 
that they provide that a case should not be sent to the 
ESG/USASCRUR for verification of stressors unless there is a 
confirmed diagnosis of PTSD adequate to establish entitlement 
to service connection.  See M21-1, Part IV, Paragraph 
11.38(f)(4) (Change 65, Oct. 28, 1998); see also M21-1, Part 
III, Paragraph 5.14(b) (Change 49, Feb. 20, 1996); Hayes v. 
Brown, 5 Vet. App. 60, 67 (1992) (applying Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) to revisions in M21-1 
pertaining to development of PTSD stressors which took effect 
after the filing of the appellant's appeal).  In this case, 
the Board has determined that there is no confirmed diagnosis 
of PTSD adequate to establish entitlement to service 
connection.  Accordingly, a remand for development of the 
claimed stressors is not warranted under current legal 
precedents.  

The Board considered the doctrine of benefit of the doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for post-traumatic stress disorder is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

